Case 5:19-cv-05422-SVK Document 1-3 Filed 08/28/19 Page 1 of 14

EXHIBIT B
Case 5:19-cv-05422-SVK Document 1-3 Filed 08/28/19 Page 2 of 14

6/27/2019

Siete Proce & Beeps

TERMS OF SERVICE

Paid Service Terms of Service
Paid Service Usage Rules
Collecting Society Notices
Copyright Notices

Community Guidelines

Terms of Service - YouTube

Search . . @

16 & Peelers

 

iomeregint alely

 

Developers baste

Terms of Service

1. Your Acceptance

A. By using or visiting the YouTube website or any YouTube products, software, data feeds, and services provided to you
on, from, or through the YouTube website (collectively the "Service’) you signify your agreement to (1) these terms and
conditions (the "Terms of Service’), (2) Google's Privacy Policy, found at hitps://www.youtube.com/ ‘t/privacy and
incorporated herein by reference, and (3) YouTube's Community Guidelines, found at
hittps://www.youtube.com/t/community_guidelines and also incorporated herein by reference. If you do not agree to
any of these terms, the Google Privacy Policy, or the Community Guidelines, please do not use the Service.

B. Although we may attempt to notify you when major changes are made to these Terms of Service, you should
periodically review the most up-to-date version htips://www.youtube.com/t/terms). YouTube may, in its sole discretion,
modify or revise these Terms of Service and policies at any time, and you agree to be bound by such modifications or
revisions. Nothing in these Terms of Service shall be deemed to confer any third-party rights or benefits.

2. Service

A. These Terms of Service apply to all users of the Service, including users who are also contributors of Content on the
Service. “Content” includes the text, software, scripts, graphics, photos, sounds, music, videos, audiovisual
combinations, interactive features and other materials you may view on, access through, or contribute to the Service.
The Service includes all aspects of YouTube, including but not limited to all products, software and services offered via
the YouTube website, such as the YouTube channels, the YouTube "Embeddable Player, the YouTube "Uploader" and
other applications.

wo

. The Service may contain links to third party websites that are not owned or controlled by YouTube. YouTube has no
control over, and assumes no responsibility for, the content, privacy policies, or practices of any third party websites. In
addition, YouTube will not and cannot censor or edit the content of any third-party site. By using the Service, you
expressly relieve YouTube from any and all liability arising from your use of any third-party website.

C. Accordingly, we encourage you to be aware when you leave the Service and to read the terms and conditions and
privacy policy of each other website that you visit.

3. YouTube Accounts

A. In order to access some features of the Service, you will have to create a YouTube or Google Account. You may never
use another's account without permission. When creating your account, you must provide accurate and complete
information. You are solely responsible for the activity that occurs on your account, and you must keep your account
password secure. You must notify YouTube immediately of any breach of security or unauthorized use of your account.

B. Although YouTube will not be liable for your losses caused by any unauthorized use of your account, you may be liable
for the losses of YouTube or others due to such unauthorized use.

4. General Use of the Service—Permissions and Restrictions
YouTube hereby grants you permission to access and use the Service as set forth in these Terms of Service, provided that:

A. You agree not to distribute in any medium any part of the Service or the Content without YouTube's prior written
authorization, unless YouTube makes available the means for such distribution through functionality offered by the
Service (such as the Embeddable Player).

B. You agree not to alter or modify any part of the Service.

2

You agree not to access Content through any technology or means other than the video playback pages of the Service
itself, the Embeddable Player, or other explicitly authorized means YouTube may designate.

D. You agree not to use the Service for any of the following commercial uses unless you obiain YouTube's prior written
approval:

= the sale of access to the Service;
a the sale of advertising, sponsorships, or promotions placed on or within the Service or Content; or

s the sale of advertising, sponsorships, or promotions on any page of an ad-enabled blog or website containing
Content delivered via the Service, unless other material not obtained from YouTube appears on the same page
and is of sufficient value to be the basis for such sales.

E. Prohibited commercial uses do not include:
= uploading an original video to YouTube, or maintaining an original channel on YouTube, to promote your business
or artistic enterprise;

= showing YouTube videos through the Embeddable Player on an ad-enabled blog or website, subject to the
advertising restrictions set forth above in Section 4.D; or

= any use that YouTube expressly authorizes in writing.

(For mare infarmatinn ahaut what ranstitittes a nrohihited eammercial ise see our FAD )

https://www. youtube.com/static?template=terms 1/5
Case 5:19-cv-05422-SVK Document 1-3 Filed 08/28/19 Page 3 of 14
6/27/2019 Terms of Service - YouTube

AE rE Ra HE EE EE CE ree Ly eke er gy

mn

. If you use the Embeddable Player on your website, you may not modify, build upon, or block any portion or functionality
of the Embeddable Player, including but not limited to links back to the YouTube website.

G. If you use the YouTube Uploader, you agree that it may automatically download and install updates from time to time
from YouTube. These updates are designed to improve, enhance and further develop the Uploader and may take the
form of bug fixes, enhanced functions, new software modules and completely new versions. You agree to receive such
updates (and permit YouTube to deliver these to you) as part of your use of the Uploader.

H. You agree not to use or launch any automated system, including without limitation, "robots," "spiders," or "offline
readers,’ that accesses the Service in a manner that sends more request messages to the YouTube servers ina given
period of time than a human can reasonably produce in the same period by using a conventional on-line web browser.
Notwithstanding the foregoing, YouTube grants the operators of public search engines permission to use spiders to
copy materials from the site for the sole purpose of and solely to the extent necessary for creating publicly available
searchable indices of the materials, but not caches or archives of such materials. YouTube reserves the tight to revoke
these exceptions either generally or in specific cases. You agree not to collect or harvest any personally identifiable
information, including account names, from the Service, nor to use the communication systems provided by the Service
(e.g., comments, email) for any commercial solicitation purposes. You agree not to solicit, for commercial purposes,
any users of the Service with respect to their Content.

I. In your use of the Service, you will comply with all applicable laws.

J. YouTube reserves the right to discontinue any aspect of the Service at any time.

5. Your Use of Content
In addition to the general restrictions above, the following restrictions and conditions apply specifically to your use of
Content.

A. The Content on the Service, and the trademarks, service marks and logos ("Marks") on the Service, are owned by or
licensed to YouTube, subject to copyright and other intellectual property rights under the law.

B. Content is provided to you AS IS. You may access Content for your information and personal use solely as intended
through the provided functionality of the Service and as permitted under these Terms of Service. You shall not
download any Content unless you see a “download” or similar link displayed by YouTube on the Service for that
Content. You shall not copy, reproduce, distribute, transmit, broadcast, display, sell, license, or otherwise exploit any
Content for any other purposes without the prior written consent of YouTube or the respective licensors of the Content.
YouTube and its licensors reserve all rights not expressly granted in and to the Service and the Content.

C. You agree not to circumvent, disable or otherwise interfere with security-related features of the Service or features that
prevent or restrict use or copying of any Content or enforce limitations on use of the Service or the Content therein.

D. You understand that when using the Service, you will be exposed to Content from a variety of sources, and that
YouTube is not responsible for the accuracy, usefulness, safety, or intellectual property rights of or relating to such
Content. You further understand and acknowledge that you may be exposed to Content that is inaccurate, offensive,
indecent, or objectionable, and you agree to waive, and hereby do waive, any legal or equitable rights or remedies you
have or may have against YouTube with respect thereto, and, to the extent permitted by applicable law, agree to
indemnify and hold harmless YouTube, its owners, operators, affiliates, licensors, and licensees to the fullest extent
allowed by law regarding all matters related to your use of the Service.

6. Your Content and Conduct

A. As a YouTube account holder you may submit Content to the Service, including videos and user comments. You
understand that YouTube does not guarantee any confidentiality with respect to any Content you submit.

w

You shall be solely responsible for your own Content and the consequences of submitting and publishing your Content
on the Service. You affirm, represent, and warrant that you own or have the necessary licenses, rights, consents, and
permissions to publish Content you submit; and you license to YouTube all patent, trademark, trade secret, copyright or
other proprietary rights in and to such Content for publication on the Service pursuant to these Terms of Service.

C. For clarity, you retain all of your ownership rights in your Content. However, by submitting Content to YouTube, you
hereby grant YouTube a worldwide, non-exclusive, royalty-free, sublicenseable and transferable license to use,
reproduce, distribute, prepare derivative works of, display, and perform the Content in connection with the Service and
YouTube's (and its successors’ and affiliates’) business, including without limitation for promoting and redistributing
part or all of the Service (and derivative works thereof) in any media formats and through any media channels. You also
hereby grant each user of the Service a non-exclusive license to access your Content through the Service, and to use,
reproduce, distribute, display and perform such Content as permitted through the functionality of the Service and under
these Terms of Service. The above licenses granted by you in video Content you submit to the Service terminate within
a commercially reasonable time after you remove or delete your videos from the Service. You understand and agree,
however, that YouTube may retain, but not display, distribute, or perform, server copies of your videos that have been
removed or deleted. The above licenses granted by you in user comments you submit are perpetual and irrevocable.

D. You further agree that Content you submit to the Service will not contain third party copyrighted material, or material
that is subject to other third party proprietary rights, unless you have permission from the rightful owner of the material
or you are otherwise legally entitled to post the material and to grant YouTube all of the license rights granted herein.

E. You further agree that you will not submit to the Service any Content or other material that is contrary to the YouTube

Community Guidelines, currently found at https://www.youtube.com/t/coramunity_guidelines, which may be updated
from time to time, or contrary to applicable local, national, and international laws and regulations.

mm

YouTube will process any audio or audiovisual content uploaded by you to the Service in accordance with the YouTube

Nata Dranaccina Tarmoe hananasunitihbe anmftitarmne clatanranacesineay avaant in nacac urhara wan iininadad eunh

https://www.youtube.com/static?template=terms 2/5
Case 5:19-cv-05422-SVK Document 1-3 Filed 08/28/19 Page 4 of 14
6/27/2019 Terms of Service - YouTube

VAG PIGECOONIY PSTD (WY YY YMC WEE YY LOT UGLARIULT OO IY), GALSHL HI LGOTS WHTIS yuu Upivaucu ouLll
content for personal purposes or household activities. Learn more here: support.googie.com/youtube/?
p=data_applicability.

G. YouTube does not endorse any Content submitted to the Service by any user or other licensor, or any opinion,
recommendation, or advice expressed therein, and YouTube expressly disclaims any and all liability in connection with
Content. YouTube does not permit copyright infringing activities and infringement of intellectual property rights on the
Service, and YouTube will remove all Content if properly notified that such Content infringes on another's intellectual
property rights. YouTube reserves the right to remove Content without prior notice.

7. Account Termination Policy

A. YouTube will terminate a user's access to the Service if, under appropriate circumstances, the user is determined to be
a repeat infringer.

B. YouTube reserves the right to decide whether Content violates these Terms of Service for reasons other than copyright
infringement, such as, but not limited to, pornography, obscenity, or excessive length. YouTube may at any time, without
prior notice and in its sole discretion, remove such Content and/or terminate a user's account for submitting such
material in violation of these Terms of Service.

8. Digital Millennium Copyright Act

A. If you are a copyright owner or an agent thereof and believe that any Content infringes upon your copyrights, you may
submit a notification pursuant to the Digital Millennium Copyright Act ("DMCA") by providing our Copyright Agent with
the following information in writing (see 17 U.S.C 512(c)(3) for further detail):

= A physical or electronic signature of a person authorized to act on behalf of the owner of an exclusive right that
is allegedly infringed;

« Identification of the copyrighted work claimed to have been infringed, or, if multiple copyrighted works at a single
online site are covered by a single notification, a representative list of such works at that site;

= Identification of the material that is claimed to be infringing or to be the subject of infringing activity and that is
to be removed or access to which is to be disabled and information reasonably sufficient to permit the service
provider to locate the material;

« Information reasonably sufficient to permit the service provider to contact you, such as an address, telephone
number, and, if available, an electronic mail;

= Astatement that you have a good faith belief that use of the material in the manner complained of is not
authorized by the copyright owner, its agent, or the law; and

= A statement that the information in the notification is accurate, and under penalty of perjury, that you are
authorized to act on behalf of the owner of an exclusive right that is allegedly infringed.

You may direct copyright infringement notifications to our DMCA Agent at 901 Cherry Ave., San Bruno, CA 94066, email:
copyright@youtube.com, fax: 650-872-8513. For clarity, only DMCA notices should go to the Copyright Agent; any other
feedback, comments, requests for technical support, and other communications should be directed to YouTube
customer service through htips://support.google.com/youtube. You acknowledge that if you fail to comply with all of
the requirements of this Section 5(D), your DMCA notice may not be valid.

B. Counter-Notice. If you believe that your Content that was removed (or to which access was disabled) is not infringing,
or that you have the authorization from the copyright owner, the copyright owner's agent, or pursuant to the law, to post
and use the material in your Content, you may send a counter-notice containing the following information to the
Copyright Agent:

= Your physical or electronic signature;

= [dentification of the Content that has been removed or to which access has been disabled and the location at
which the Content appeared before it was removed or disabled;

= A statement that you have a good faith belief that the Content was removed or disabled as a result of mistake or
a misidentification of the Content; and

» Your name, address, telephone number, and e-mail address, a statement that you consent to the jurisdiction of
the federal court in San Francisco, California, and a statement that you will accept service of process from the
person who provided notification of the alleged infringement.

If a counter-notice is received by the Copyright Agent, YouTube may send a copy of the counter-notice to the original
complaining party informing that person that it may replace the removed Content or cease disabling it in 10 business
days. Unless the copyright owner files an action seeking a court order against the Content provider, member or user, the
removed Content may be replaced, or access to it restored, in 10 to 14 business days or more after receipt of the
counter-notice, at YouTube's sole discretion.

9. Warranty Disclaimer

YOU AGREE THAT YOUR USE OF THE SERVICES SHALL BE AT YOUR SOLE RISK. TO THE FULLEST EXTENT PERMITTED BY

LAW, YOUTUBE, ITS OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS DISCLAIM ALL WARRANTIES, EXPRESS OR IMPLIED,

IN CONNECTION WITH THE SERVICES AND YOUR USE THEREOF. YOUTUBE MAKES NO WARRANTIES OR

REPRESENTATIONS ABOUT THE ACCURACY OR COMPLETENESS OF THIS SITE'S CONTENT OR THE CONTENT OF ANY

SITES LINKED TO THIS SITE AND ASSUMES NO LIABILITY OR RESPONSIBILITY FOR ANY (1) ERRORS, MISTAKES, OR

INACCURACIES OF CONTENT, (Il) PERSONAL INJURY OR PROPERTY DAMAGE, OF ANY NATURE WHATSOEVER, RESULTING

FROM YOUR ACCESS TO AND USE OF OUR SERVICES, (III) ANY UNAUTHORIZED ACCESS TO OR USE OF OUR SECURE

SERVERS AND/OR ANY AND ALL PERSONAL INFORMATION AND/OR FINANCIAL INFORMATION STORED THEREIN. (IV) ANY
https://www.youtube.com/static?template=terms 3/5
6/27/2019 erms of Service - YouTube

Case 5:19-cv-05422-SVK Document 1-3 Filed 08/28/19 Page 5 of 14

INTERRUPTION OR CESSATION OF TRANSMISSION TO OR FROM OUR SERVICES, (IV) ANY BUGS, VIRUSES, TROJAN
HORSES, OR THE LIKE WHICH MAY BE TRANSMITTED TO OR THROUGH OUR SERVICES BY ANY THIRD PARTY, AND/OR (V)
ANY ERRORS OR OMISSIONS IN ANY CONTENT OR FOR ANY LOSS OR DAMAGE OF ANY KIND INCURRED AS A RESULT OF
THE USE OF ANY CONTENT POSTED, EMAILED, TRANSMITTED, OR OTHERWISE MADE AVAILABLE VIA THE SERVICES.
YOUTUBE DOES NOT WARRANT, ENDORSE, GUARANTEE, OR ASSUME RESPONSIBILITY FOR ANY PRODUCT OR SERVICE
ADVERTISED OR OFFERED BY A THIRD PARTY THROUGH THE SERVICES OR ANY HYPERLINKED SERVICES OR FEATURED IN
ANY BANNER OR OTHER ADVERTISING, AND YOUTUBE WILL NOT BE A PARTY TO ORIN ANY WAY BE RESPONSIBLE FOR
MONITORING ANY TRANSACTION BETWEEN YOU AND THIRD-PARTY PROVIDERS OF PRODUCTS OR SERVICES. AS WITH
THE PURCHASE OF A PRODUCT OR SERVICE THROUGH ANY MEDIUM OR IN ANY ENVIRONMENT, YOU SHOULD USE YOUR
BEST JUDGMENT AND EXERCISE CAUTION WHERE APPROPRIATE.

10. Limitation of Liability

IN NO EVENT SHALL YOUTUBE, ITS OFFICERS, DIRECTORS, EMPLOYEES, OR AGENTS, BE LIABLE TO YOU FOR ANY DIRECT,
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES WHATSOEVER RESULTING FROM ANY (I)
ERRORS, MISTAKES, OR INACCURACIES OF CONTENT, (II) PERSONAL INJURY OR PROPERTY DAMAGE, OF ANY NATURE
WHATSOEVER, RESULTING FROM YOUR ACCESS TO AND USE OF OUR SERVICES, (III) ANY UNAUTHORIZED ACCESS TO OR
USE OF OUR SECURE SERVERS AND/OR ANY AND ALL PERSONAL INFORMATION AND/OR FINANCIAL INFORMATION
STORED THEREIN, (IV) ANY INTERRUPTION OR CESSATION OF TRANSMISSION TO OR FROM OUR SERVICES, (IV) ANY
BUGS, VIRUSES, TROJAN HORSES, OR THE LIKE, WHICH MAY BE TRANSMITTED TO OR THROUGH OUR SERVICES BY ANY
THIRD PARTY, AND/OR (V) ANY ERRORS OR OMISSIONS IN ANY CONTENT OR FOR ANY LOSS OR DAMAGE OF ANY KIND
INCURRED AS A RESULT OF YOUR USE OF ANY CONTENT POSTED, EMAILED, TRANSMITTED, OR OTHERWISE MADE
AVAILABLE VIA THE SERVICES, WHETHER BASED ON WARRANTY, CONTRACT, TORT, OR ANY OTHER LEGAL THEORY, AND
WHETHER OR NOT THE COMPANY IS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING LIMITATION OF
LIABILITY SHALL APPLY TO THE FULLEST EXTENT PERMITTED BY LAW IN THE APPLICABLE JURISDICTION.

YOU SPECIFICALLY ACKNOWLEDGE THAT YOUTUBE SHALL NOT BE LIABLE FOR CONTENT OR THE DEFAMATORY,
OFFENSIVE, OR ILLEGAL CONDUCT OF ANY THIRD PARTY AND THAT THE RISK OF HARM OR DAMAGE FROM THE
FOREGOING RESTS ENTIRELY WITH YOU.

The Service is controlled and offered by YouTube from its facilities in the United States of America. YouTube makes no
representations that the Service is appropriate or available for use in other locations. Those who access or use the Service
from other jurisdictions do so at their own volition and are responsible for compliance with local law.

11. Indemnity

To the extent permitted by applicable law, you agree to defend, indemnify and hold harmless YouTube, its parent corporation,
officers, directors, employees and agents, from and against any and all claims, damages, obligations, losses, liabilities, costs
or debt, and expenses (including but not limited to attorney's fees) arising from: (i) your use of and access to the Service; (ii)
your violation of any term of these Terms of Service; (iii) your violation of any third party right, including without limitation any
copyright, property, or privacy right; or (iv) any claim that your Content caused damage to a third party. This defense and
indemnification obligation will survive these Terms of Service and your use of the Service.

12. Ability to Accept Terms of Service

You affirm that you are either more than 18 years of age, or an emancipated minor, or possess legal parental or guardian
consent, and are fully able and competent to enter into the terms, conditions, obligations, affirmations, representations, and
warranties set forth in these Terms of Service, and to abide by and comply with these Terms of Service. In any case, you
affirm that you are over the age of 13, as the Service is not intended for children under 13. If you are under 13 years of age,
then please do not use the Service. There are lots of other great web sites for you. Talk to your parents about what sites are
appropriate for you.

13. Assignment
These Terms of Service, and any rights and licenses granted hereunder, may not be transferred or assigned by you, but may
be assigned by YouTube without restriction.

14. General

You agree that: (i) the Service shall be deemed solely based in California; and (ii) the Service shall be deemed a passive
website that does not give rise to personal jurisdiction over YouTube, either specific or general, in jurisdictions other than
California. These Terms of Service shall be governed by the internal substantive laws of the State of California, without
respect to its conflict of laws principles. Any claim or dispute between you and YouTube that arises in whole or in part from
the Service shall be decided exclusively by a court of competent jurisdiction located in Santa Clara County, California. These
Terms of Service, together with the Privacy Notice at https://www.youtube.com/t/privacy and any other legal notices
published by YouTube on the Service, shall constitute the entire agreement between you and YouTube concerning the Service.
If any provision of these Terms of Service is deemed invalid by a court of competent jurisdiction, the invalidity of such
provision shall not affect the validity of the remaining provisions of these Terms of Service, which shall remain in full force
and effect. No waiver of any term of this these Terms of Service shail be deemed a further or continuing waiver of such term
or any other term, and YouTube's failure to assert any right or provision under these Terms of Service shall not constitute a
waiver of such right or provision. YouTube reserves the right to amend these Terms of Service at any time and without notice,
and it is your responsibility to review these Terms of Service for any changes. Your use of the Service following any
amendment of these Terms of Service will signify your assent to and acceptance of its revised terms. YOU AND YOUTUBE
AGREE THAT ANY CAUSE OF ACTION ARISING OUT OF OR RELATED TO THE SERVICES MUST COMMENCE WITHIN ONE (1)
YEAR AFTER THE CAUSE OF ACTION ACCRUES. OTHERWISE, SUCH CAUSE OF ACTION IS PERMANENTLY BARRED.

Effective as of May 25, 2018

https://www.youtube.com/static?template=terms 4/5
Case 5:19-cv-05422-SVK Document 1-3 Filed 08/28/19 Page 6 of 14

6/27/2019 Terms of Service - YouTube

Language: English ¥ Location: United States ~ Restricted Mode: Off ~ History Help

About Press Copyright Creators Advertise Developers

Terms Privacy Policy & Safety Send feedback Test new features

https://www.youtube.com/static?template=terms S/S
8/27/2019

TERMS OF SERVICE

Paid Service Terms of Service
Paid Service Usage Rules
Collecting Society Notices
Copyright Notices

Community Guidelines

Case 5:19-cv-05422-SVK Document 1-3 Filed 08/28/19 Page 7 of 14

YouTube Data Processing Terms - YouTube
Search

Cooyright Salety Creators & Partners

 

YouTube Data Processing Terms

Terms Last Updated: May 25, 2018

These YouTube Data Processing Terms (including the appendices, “Data Processing Terms”) will apply to the processing of
Customer Personal Data. These terms serve as an addendum to the agreement between you (“Customer”) and Google
regarding your use of the YouTube service (“Agreement”). Such Agreement may include the YouTube Terms of Service or a
content license agreement, as applicable to Customer. Please take the time to read these Data Processing Terms carefully.

1. Introduction
These Data Processing Terms reflects the parties’ agreement on the terms governing the processing and security of
Customer Personal Data in connection with the Data Protection Legislation.

2. Definitions and Interpretation
2.1 In these Data Processing Terms:

“Affiliate,” if not already defined in the Agreement, means an entity that directly or indirectly controls, is controlled by, or is
under common control with, a party.

“Customer Personal Data” means audio and audiovisual content that is uploaded by Customer to YouTube under the terms of
the Agreement and processed by Google on behalf of Customer in Google's provision of the Processor Services.

“Data Incident” means a breach of Google's security leading to the accidental or unlawful destruction, loss, alteration,
unauthorised disclosure of, or access to, Customer Personal Data on systems managed by or otherwise controlled by
Google. “Data Incidents" will not include unsuccessful attempts or activities that do not compromise the security of
Customer Personal Data, including unsuccessful log-in attempts, pings, port scans, denial of service attacks, and other
network attacks on firewalls or networked systems.

“Data Protection Legislation” means, as applicable: (a) the GDPR; and/or (b) the Federal Data Protection Act of 19 June 1992
(Switzerland).

“Data Subject Tool” means a tool (if any) made available by Google to data subjects that enables Google to respond directly
and in a standardised manner to certain requests from data subjects in relation to Customer Personal Data (for example,
online advertising settings or an opt-out browser plugin).

“EEA” means the European Economic Area.

“GDPR” means Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of
natural persons with regard to the processing of personal data and on the free movement of such data, and repealing
Directive 95/46/EC.

“Google” means the Google Entity that is party to your Agreement.
“Google Affiliate Subprocessors” has the meaning given in Section 11.1 (Consent to Subprocessor Engagement).

“Google Entity” means Google LLC (formerly known as Google Inc.), Google Ireland Limited, YouTube, LLC or any other
Affiliate of Google LLC.

"ISO 27001 Certification” means ISO/IEC 27001:2013 certification or a comparable certification for the Processor Services.

“Notification Email Address” means the email address (if any) designated by Customer, via the user interface of the
Processor Services or such other means provided by Google, to receive certain notifications from Google relating to these
Data Processing Terms.

“Privacy Shield” means the EU-U.S. Privacy Shield legal framework and the Swiss-U.S. Privacy Shield legal framework.
“Processor Services” means the processing of Customer Personal Data in accordance with these Data Processing Terms.

“Security Documentation” means the certificate issued for the ISO 27001 Certification, if any, and any other security
certifications or documentation that Google may make available in respect of the Processor Services.

“Security Measures” has the meaning given in Section 7.1.1 (Google's Security Measures).

“Subprocessors” means third parties authorised under these Data Processing Terms to have logical access to and process
Customer Personal Data in order to provide parts of the Processor Services and any related technical support.

“Third Party Subprocessors” has the meaning given in Section 11.1 (Consent to Subprocessor Engagement).

ya,

2.2 The terms “controller”, “data subject”, “personal data”, “processing”, “processor” and “supervisory authority” as used in
these Data Processing Terms have the meanings given in the GDPR.

https:/Awww.youtube.com/t/terms_dataprocessing 1/8
Case 5:19-cv-05422-SVK Document 1-3 Filed 08 28/19 Page 8 of 14

8/27/2019 ata Processing ouTube

2.3 Any reference to a legal framework, statute or other legislative enactment is a reference to it as amended or re-enacted
from time to time.

3. Duration of these Data Processing Terms

The term (“Term”) of these Data Processing Terms, and Google's provision of the Processor Services, will begin on May 25,
2018 (or the date of the Agreement if after May 25, 2018) (Terms Effective Date”) and will continue until deletion

of all Customer Personal Data by Google as described in these Data Processing Terms.

4. Application of these Data Processing Terms
Application of Data Protection Legislation. These Data Processing Terms will only apply to the extent that the Data
Protection Legislation applies to the processing of Customer Personal Data, including if:

(a) the processing is in the context of the activities of an establishment of Customer in the EEA; and/or

(b) Customer Personal Data is personal data relating to data subjects who are in the EEA and the processing relates to the
offering to them of goods or services or the monitoring of their behaviour in the EEA.

5. Processing of Data
5.1 Roles and Regulatory Compliance; Authorisation.

5.1.1 Processor and Controller Responsibilities.

(a) These Data Processing Terms describe the subject matter and details of the processing of Customer Personal Data;

(b) Google is a processor of Customer Personal Data under the Data Protection Legislation;

(c) Customer is a controller or processor, as applicable, of Customer Personal Data under the Data Protection Legislation; and

(d) each party will comply with the obligations applicable to it under the Data Protection Legislation with respect to the
processing of Customer Personal Data.

5.1.2 Authorisation by Third Party Controller. If Customer is a processor, Customer warrants to Google that Customer's
instructions and actions with respect to Customer Personal Data, including its appointment of Google as another
processor, have been authorised by the relevant controller.

5.2 Customer's Instructions. Customer instructs Google to process Customer Personal Data only in accordance with
applicable law and these Data Processing Terms: (a) to provide the Processor Services and any related technical support; (b)
as further specified via Customer's use of the Processor Services (including in the settings and other functionality of the
Processor Services) and any related technical support; and (c) as documented in the form of the Agreement, including these
Data Processing Terms.

5.3 Google's Compliance with Instructions. Google will comply with the instructions described in Section 5.2 (Customer's
Instructions) (including with regard to data transfers) unless EU or EU Member State law to which Google is subject requires
other processing of Customer Personal Data by Google, in which case Google will inform Customer (unless that law prohibits
Google from doing so on important grounds of public interest).

6. Data Deletion
6.1 Deletion During Term.

6.1.1 Processor Services With Deletion Functionality. During the Term, if:

(a) the functionality of the Processor Services includes the option for Customer to delete Customer Personal Data;
(b) Customer uses the Processor Services to delete certain Customer Personal Data; and

(c) the deleted Customer Personal Data cannot be recovered by Customer (for example, from the “trash’),

then Google will delete such Customer Personal Data from its systems as soon as reasonably practicable, unless EU or EU
Member State law requires storage.

6.1.2 Processor Services Without Deletion Functionality. During the Term, if the functionality of the Processor Services does
not include the option for Customer to delete Customer Personal Data, then Google will comply with any reasonable

request from Customer to facilitate such deletion, insofar as this is possible taking into account the nature and functionality
of the Processor Services. Google may charge a fee (based on Google’s reasonable costs) for any data deletion under this
Section 6.1.2 (Processor Services Without Deletion Functionality). Google will provide Customer with further details of any
applicable fee, and the basis of its calculation, in advance of any such data deletion.

6.2 Deletion on Agreement Expiry. On expiry or termination of the Agreement, Customer instructs Google to delete all
Customer Personal Data (including existing copies) from Google's systems in accordance with applicable law. Google will
comply with this instruction as soon as reasonably practicable unless: (i) EU or EU Member State law requires storage; or

(ii) the Agreement is superseded by a new agreement or terms between Customer and Google regarding Customer's use of
the YouTube service and Customer confirms that the Customer Personal Data (including existing copies already uploaded to
the YouTube Service) should continue to be processed in accordance with these Data Processing Terms.

7. Data Security
7.1 Google's Security Measures and Assistance.

7.1.1 Google's Security Measures. Google will implement and maintain technical and organisational measures to protect
Customer Personal Data against accidental or unlawful destruction, loss, alteration, unauthorised disclosure or access as

https:/Awww.youtube.com/t/terms_dataprocessing 2/8
8/27/2019 Case 5:19-cv-05422-SVK Document 13 oiled 08/28/19 Page 9 of 14

described in Appendix 2 (the “Security Measures”). Google may update or modify the Security Measures from time to time,
provided that such updates and modifications do not result in the degradation of the overall security of the Processor
Services.

7.1.2 Security Compliance by Google Staff. Google will ensure that all persons authorised to process Customer Personal
Data have committed themselves to confidentiality or are under an appropriate statutory obligation of confidentiality.

7.1.3 Google's Security Assistance. Google will (taking into account the nature of the processing of Customer Personal Data
and the information available to Google) assist Customer in ensuring compliance with any obligations of Customer in respect
of security of personal data and personal data breaches, including (if applicable) Customer's obligations pursuant to Articles
32 to 34 (inclusive) of the GDPR, by:

(a) implementing and maintaining the Security Measures in accordance with Section 7.1.1 (Google's Security Measures);
(b) complying with the terms of Section 7.2 (Data Incidents); and

(c) providing Customer with the Security Documentation in accordance with Section 7.5.1 (Reviews of Security
Documentation) and the information contained in these Data Processing Terms.

7.2 Data Incidents.

7.2.1 Incident Notification. If Google becomes aware of a Data Incident, Google will: (a) notify Customer of the Data Incident
promptly and without undue delay; and (b) promptly take reasonable steps to minimise harm and secure Customer Personal
Data.

7.2.2 Details of Data Incident. Notifications made under Section 7.2.1 (Incident Notification) will describe, to the extent
possible, details of the Data Incident, including steps taken to mitigate the potential risks and steps Google recommends
Customer take to address the Data Incident.

7.2.3 Delivery of Notification. Google will deliver its notification of any Data Incident to the Notification Email Address or
by other direct communication (for example, by phone call or an in-person meeting). Customer will take all reasonable steps
to provide the Notification Email Address and ensure that the Notification Email Address is current and valid.

7.2.4 Third Party Notifications. Customer is solely responsible for complying with incident notification laws applicable to
Customer and fulfilling any third party notification obligations related to any Data Incident.

7.2.5 No Acknowledgement of Fault by Google. Google's notification of or response to a Data Incident under this Section 7.2
(Data Incidents) will not be construed as an acknowledgement by Google of any fault or liability with respect to the Data
Incident.

7.3 Customer's Security Responsibilities and Assessment.

7.3.1 Customer's Security Responsibilities. Without prejudice to Google’s obligations under Sections 7.1 (Google's Security
Measures and Assistance) and 7.2 (Data Incidents):

(a) Customer is solely responsible for its use of the Processor Services, including:

(i) making appropriate use of the Processor Services to ensure a level of security appropriate to the risk in respect of
Customer Personal Data; and

(ii) securing the account authentication credentials, systems, and devices Customer uses to access the Processor Services;
and

(b) Google has no obligation to protect Customer Personal Data that Customer elects to store or transfer outside of Google's
and its Subprocessors’ systems.

7.3.2 Customer's Security Assessment. Customer acknowledges and agrees that (taking into account the state of the art, the
costs of implementation and the nature, scope, context and purposes of the processing of Customer Personal Data as well as
the risks to individuals) the Security Measures implemented and maintained by Google as set out in Section 7.1.1 (Google's
Security Measures) provide a level of security appropriate to the risk in respect of Customer Personal Data.

7.4 Security Certification. To evaluate and help ensure the continued effectiveness of the Security Measures, from time to
time, Google may obtain the ISO 27001 Certification.

7.5 Reviews and Audits of Compliance.

7.5.1 Reviews of Security Documentation. To demonstrate compliance by Google with its obligations under these Data
Processing Terms, Google will make the Security Documentation available for review by Customer.

7.5.2 Customer's Audit Rights.

(a) Google will allow Customer or a third party auditor appointed by Customer to conduct audits (including inspections) to
verify Google’s compliance with its obligations under these Data Processing Terms in accordance with Section 7.5.3
(Additional Business Terms for Audits). Google will contribute to such audits as described in Section 7.4 (Security
Certification) and this Section 7.5 (Reviews and Audits of Compliance).

(b) Customer may also conduct an audit to verify Google's compliance with its obligations under these Data Processing
Terms by reviewing the certificate issued for the ISO 27001 Certification (which reflects the outcome of an audit conducted

https:/Avww.youtube.com/t/terms_dataprocessing 3/8
Case 5:19-cv-05422-SVK Decument 1 -3 Filed 08/28/19 Page 10 of 14

8/27/2019 e Data Processing Terms - YouTube

by a third party auditor), if such certification is available at the time of Customer's request.
7.5.3 Additional Business Terms for Audits.

(a) Customer will send any request for an audit under Section 7.5.2(a) to Google as described in Section 12.1 (Contacting
Google).

(b) Following receipt by Google of a request under Section 7.5.3(a), Google and Customer will discuss and agree in advance
on the reasonable start date, scope and duration of, and security and confidentiality controls applicable to, any audit under
Section 7.5.2(a).

(c) Google may charge a fee (based on Google’s reasonable costs) for any audit under Section 7.5.2(a). Google will provide
Customer with further details of any applicable fee, and the basis of its calculation, in advance of any such audit. Customer
will be responsible for any fees charged by any third party auditor appointed by Customer to execute any such audit.

(d) Google may object to any third party auditor appointed by Customer to conduct any audit under Section 7.5.2(a) if the
auditor is, in Google's reasonable opinion, not suitably qualified or independent, a competitor of Google or otherwise
manifestly unsuitable. Any such objection by Google will require Customer to appoint another auditor or conduct the audit
itself.

(e) Nothing in these Data Processing Terms will require Google either to disclose to Customer or its third party auditor, or to
allow Customer or its third party auditor to access:

(i) any data of any other customer of a Google Entity;
(ii) any Google Entity’s internal accounting or financial information;
(iii) any trade secret of a Google Entity;

(iv) any information that, in Google's reasonable opinion, could: (A) compromise the security of any Google Entity's systems
or premises; or (B) cause any Google Entity to breach its obligations under the Data Protection Legislation or its security
and/or privacy obligations to Customer or any third party; or

(v) any information that Customer or its third party auditor seeks to access for any reason other than the good faith fulfilment
of Customer's obligations under the Data Protection Legislation.

8. Impact Assessments and Consultations

Google will (taking into account the nature of the processing and the information available to Google) assist Customer in
ensuring compliance with any obligations of Customer in respect of data protection impact assessments and prior
consultation, including (if applicable) Customer's obligations pursuant to Articles 35 and 36 of the GDPR, by:

(a) providing the Security Documentation in accordance with Section 7.5.1 (Reviews of Security Documentation);
(b) providing the information contained in these Data Processing Terms; and

(c) providing or otherwise making available, in accordance with Google's standard practices, other materials concerning the
nature of the Processor Services and the processing of Customer Personal Data (for example, help centre materials).

9. Data Subject Rights
9.1 Responses to Data Subject Requests. If Google receives a request from a data subject in relation to Customer Personal
Data, Google will:

(a) if the request is made via a Data Subject Tool, respond directly to the data subject's request in accordance with the
standard functionality of that Data Subject Tool; or

(b) if the request is not made via a Data Subject Tool, advise the data subject to submit his/her request to Customer, and
Customer will be responsible for responding to such request.

9.2 Google's Data Subject Request Assistance. Google will (taking into account the nature of the processing of Customer
Personal Data and, if applicable, Article 11 of the GDPR) assist Customer in fulfilling any obligation of Customer to respond to
requests by data subjects, including (if applicable) Customer's obligation to respond to requests for exercising the data
subject's rights laid down in Chapter Ill of the GDPR, by:

(a) providing the functionality of the Processor Services;
(b) complying with the commitments set out in Section 9.1 (Responses to Data Subject Requests); and
(c) if applicable to the Processor Services, making available Data Subject Tools.

10. Data Transfers
10.1 Data Storage and Processing Facilities. Google may, subject to Section 10.2 (Transfers of Data Out of the EEA and

Switzerland), store and process Customer Personal Data in the United States of America and any other country in which
Google or any of its Subprocessors maintains facilities.

10.2 Transfers of Data Out of the EEA and Switzerland. Google will ensure that:

(a) the parent company of the Google group, Google LLC, remains self-certified under Privacy Shield on behalf of itself and its
wholly-owned U.S. subsidiaries; and

fh) the eeana af Ranala li Me Privacyw Chiald cartificatinn inclidac Cictamar Darennal Nata

https:/Awww.youtube.com/t/terms_dataprocessing 4/8
Case 5:19-cv-05422-SVK DQc¢ ument 1-3 Fil ed 08/28/19 Page 11 of 14

ieesuing erms - YouTube

AU] BE COUR UE BUY Lew uy Gini COU Ure Guster  Crour Wu.

8/27/2019

10.3 Data Centre Information. Information about the locations of Google data centres is available at:
www.google.com/about/datacenters/inside/locations/index.htmi.

11. Subprocessors

11.1 Consent to Subprocessor Engagement. Customer specifically authorises the engagement of Google's Affiliates as
Subprocessors (“Google Affiliate Subprocessors”). In addition, Customer generally authorises the engagement of any other
third parties as Subprocessors (“Third Party Subprocessors’).

11.2 information about Subprocessors. Information about Subprocessors is available at
privacy.google.com/businesses/subprocessors.

11.3 Requirements for Subprocessor Engagement. When engaging any Subprocessor, Google will:
(a) ensure via a written contract that:

(i) the Subprocessor only accesses and uses Customer Personal Data to the extent required to perform the obligations
subcontracted to it, and does so in accordance with the Agreement (including these Data Processing Terms) and Privacy
Shield; and

(ii) if the GDPR applies to the processing of Customer Personal Data, the data protection obligations set out in Article 28(3) of
the GDPR are imposed on the Subprocessor; and

(b) remain fully liable for all obligations subcontracted to, and all acts and omissions of, the Subprocessor.

12. Contacting Google; Processing Records

12.1 Contacting Google. Customer may contact Google in relation to the exercise of its rights under these Data Processing
Terms via the methods described at http://support.google.com/youtube/?p=data_processing_terms_troubleshooter or via
such other means as may be provided by Google from time to time.

12.2 Google's Processing Records. Customer acknowledges that Google is required under the GDPR to: (a) collect and
maintain records of certain information, including the name and contact details of each processor and/or controller on behalf
of which Google is acting and (if applicable) of such processor's or controller's local representative and data protection
officer; and (b) make such information available to the supervisory authorities. Accordingly, Customer will, where

requested and as applicable to Customer, provide such information to Google via the user interface of the Processor Services
or via such other means as may be provided by Google, and will use such user interface or other means to ensure that all
information provided is kept accurate and up-to-date.

13. Liabilit

Nietulthgtending anything else in the Agreement, the total aggregate liability of either party towards the other party under or in
connection with these Data Processing Terms will be limited to the maximum monetary or payment-based amount at which
that party's liability is capped under the Agreement (for clarity, any exclusion of confidentiality or indemnification claims from
the Agreement's limitation of liability will not apply to claims under the Agreement relating to the Data Protection Legislation).
Nothing in this Section 13 (Liability) will exclude or limit either party’s liability for: (a) death or personal injury resulting from its
negligence or the negligence of its employees or agents; (b) fraud or fraudulent misrepresentation; or (c) matters for which
liability cannot be excluded or limited under applicable law.

14. Effect of these Data Processing Terms

lf there is any conflict or inconsistency between the terms of these Data Processing Terms and the remainder of the
Agreement, the terms of these Data Processing Terms will govern. Subject to the amendments in these Data Processing
Terms, the Agreement remains in full force and effect.

15. Changes to these Data Processing Terms
15.1 Changes to Processor Services. Google may only change the list of potential Processor Services:

(a) to reflect a change to the name of a service;
(b) to add a new service; or

(c) to remove a service where either: (i) all contracts for the provision of that service are terminated; or (ii) Google has
Customer's consent.

15.2 Changes to Data Processing Terms. Google may change these Data Processing Terms if the change:
(a) is expressly permitted by these Data Processing Terms, including as described in Section 15.1;
(b) reflects a change in the name or form of a legal entity;

(c) is required to comply with applicable law, applicable regulation, a court order or guidance issued by a governmental
regulator or agency; or

(d) does not (i) result in a degradation of the overall security of the Processor Services; (ii) expand the scope of or remove any
restrictions on Google’s processing of Customer Personal Data, as described in Section 5.3 (Google’s Compliance with
Instructions); and (iii) otherwise have a material adverse impact on Customer's rights under these Data Processing Terms, as
reasonably determined by Google.

Appendix 1: Subject Matter and Details of the Data Processing
Subject Matter

Ranala’e nravicinn af tha Dranacenr Carinae and anv ralatad tachniaal eumnart ta Cuetamar

https://www.youtube.com/t/terms_dataprocessing 5/8
Case 5:19-cv-05422-SVK Document 1-3 Filed 08/28/19 Page 12 of 14
8/27/2019 YouTube Data Processing Terms - YouTube

VYYYISS PIUVIDIUEL UL LIS CIULTOOU! OSI VILTS atu ally roiatcu Lounmnual Suppult ww UUs Wiis.

Duration of the Processing

The Term plus the period from expiry of the Term until deletion of all Customer Personal Data by Google in accordance with
these Data Processing Terms.

Nature and Purpose of the Processing

Google will process (including, as applicable to the Processor Services and the instructions described in Section 5.2
(Customer's Instructions), collecting, recording, organising, structuring, storing, altering, retrieving, using, disclosing,
combining, erasing and destroying) Customer Personal Data for the purpose of providing the Processor Services and any
related technical support to Customer in accordance with these Data Processing Terms.

Types of Personal Data

The types of personal data that constitute Customer Personal Data are audio and audiovisual content that are uploaded by
Customer to YouTube under the terms of the Agreement and processed by Google on behalf of Customer in Google's
provision of the Processor Services.

Appendix 2: Security Measures

As from the Terms Effective Date, Google will implement and maintain the Security Measures set out in this Appendix 2.
Google may update or modify such Security Measures from time to time, provided that such updates and modifications do
not result in the degradation of the overall security of the Processor Services.

1. Data Centre & Network Security
(a) Data Centres.

Infrastructure. Google maintains geographically distributed data centres. Google stores all production data in physically
secure data centres.

Redundancy. Infrastructure systems have been designed to eliminate single points of failure and minimise the impact of
anticipated environmental risks. Dual circuits, switches, networks or other necessary devices help provide this redundancy.
The Processor Services are designed to allow Google to perform certain types of preventative and corrective maintenance
without interruption. All environmental equipment and facilities have documented preventative maintenance procedures that
detail the process for and frequency of performance in accordance with the manufacturer's or internal specifications.
Preventative and corrective maintenance of the data centre equipment is scheduled through a standard process according to
documented procedures.

Power. The data centre electrical power systems are designed to be redundant and maintainable without impact to
continuous operations, 24 hours a day, and 7 days a week. In most cases, a primary as well as an alternate power source,
each with equal capacity, is provided for critical infrastructure components in the data centre. Backup power is provided by
various mechanisms such as uninterruptible power supply (UPS) batteries, which supply consistently reliable power
protection during utility brownouts, blackouts, over voltage, under voltage, and out-of-tolerance frequency conditions. If utility
power is interrupted, backup power is designed to provide transitory power to the data centre, at full capacity, for up to 10
minutes until the diesel generator systems take over. The diesel generators are capable of automatically starting up within
seconds to provide enough emergency electrical power to run the data centre at full capacity typically for a period of days.

Server Operating Systems. Google servers use hardened operating systems which are customised for the unique server

needs of the business. Data is stored using proprietary algorithms to augment data security and redundancy. Google employs
a code review process to increase the security of the code used to provide the Processor Services and enhance the security
products in production environments.

Businesses Continuity. Google replicates data over multiple systems to help to protect against accidental destruction or loss.
Google has designed and regularly plans and tests its business continuity planning/disaster recovery programs.

(b) Networks & Transmission.

Data Transmission. Data centres are typically connected via high-speed private links to provide secure and fast data transfer
between data centres. This is designed to prevent data from being read, copied, altered or removed without authorisation
during electronic transfer or transport or while being recorded onto data storage media. Google transfers data via Internet
standard protocols.

External Attack Surface. Google employs multiple layers of network devices and intrusion detection to protect its external
attack surface. Google considers potential attack vectors and incorporates appropriate purpose built technologies into
external facing systems.

Intrusion Detection. Intrusion detection is intended to provide insight into ongoing attack activities and provide adequate
information to respond to incidents. Google's intrusion detection involves:

1. Tightly controlling the size and make-up of Google's attack surface through preventative measures;

2. Employing intelligent detection controls at data entry points; and

3. Employing technologies that automatically remedy certain dangerous situations.

Incident Response. Google monitors a variety of communication channels for security incidents, and Google's security

personnel will react promptly to known incidents.

https:/Awww.youtube.com/t/terms_dataprocessing 6/8
Case 5:19-cv-05422-SVK Document 1-3 Filed 08/28/19 Page 13 of 14

8/27/2019 YouTube Data Processing Terms - YouTube

Encryption Technologies. Google makes HTTPS encryption (also referred to as SSL or TLS connection) available. Google
servers support ephemeral elliptic curve Diffie Hellman cryptographic key exchange signed with RSA and ECDSA. These
perfect forward secrecy (PFS) methods help protect traffic and minimise the impact of a compromised key, or a cryptographic
breakthrough.

2, Access and Site Controls
(a) Site Controls.

On-site Data Centre Security Operation. Google's data centres maintain an on-site security operation responsible for all
physical data centre security functions 24 hours a day, 7 days a week. The on-site security operation personnel monitor
Closed Circuit TV (“CCTV”) cameras and all alarm systems. On-site security operation personnel perform internal and
external patrols of the data centre regularly.

Data Centre Access Procedures. Google maintains formal access procedures for allowing physical access to the data
centres. The data centres are housed in facilities that require electronic card key access, with alarms that are linked to the on-
site security operation. All entrants to the data centre are required to identify themselves as well as show proof of identity to
on-site security operations. Only authorised employees, contractors and visitors are allowed entry to the data centres. Only
authorised employees and contractors are permitted to request electronic card key access to these facilities. Data centre
electronic card key access requests must be made in advance and in writing, and require the approval of the requestor’s
manager and the data centre director. All other entrants requiring temporary data centre access must: (i) obtain approval in
advance from the data centre managers for the specific data centre and internal areas they wish to visit; (ii) sign in at on-site
security operations; and (iii) reference an approved data centre access record identifying the individual as approved.

On-site Data Centre Security Devices. Google's data centres employ an electronic card key and biometric access control
system that is linked to a system alarm. The access control system monitors and records each individual's electronic card
key and when they access perimeter doors, shipping and receiving, and other critical areas. Unauthorised activity and failed
access attempts are logged by the access control system and investigated, as appropriate. Authorised access throughout the
business operations and data centres is restricted based on zones and the individual's job responsibilities. The fire doors at
the data centres are alarmed. CCTV cameras are in operation both inside and outside the data centres. The positioning of the
cameras has been designed to cover strategic areas including, among others, the perimeter, doors to the data centre building,
and shipping/receiving. On-site security operations personnel manage the CCTV monitoring, recording and control
equipment. Secure cables throughout the data centres connect the CCTV equipment. Cameras record on-site via digital video
recorders 24 hours a day, 7 days a week. The surveillance records are retained for at least 7 days based on activity.

(b) Access Control.

Infrastructure Security Personnel. Google has, and maintains, a security policy for its personnel, and requires security training
as part of the training package for its personnel. Google's infrastructure security personnel are responsible for the ongoing
monitoring of Google's security infrastructure, the review of the Processor Services, and responding to security incidents.

Access Control and Privilege Management. Customer's administrators and users must authenticate themselves via a central
authentication system or via a single sign on system in order to use the Processor Services.

Internal Data Access Processes and Policies — Access Policy. Google's internal data access processes and policies are
designed to prevent unauthorised persons and/or systems from gaining access to systems used to process personal data.
Google aims to design its systems to: (i) only allow authorised persons to access data they are authorised to access; and (ii)
ensure that personal data cannot be read, copied, altered or removed without authorisation during processing, use and after
recording. The systems are designed to detect any inappropriate access. Google employs a centralised access management
system to control personnel access to production servers, and only provides access to a limited number of authorised
personnel. LDAP Kerberos and a proprietary system utilising SSH certificates are designed to provide Google with secure and
flexible access mechanisms. These mechanisms are designed to grant only approved access rights to site hosts, logs, data
and configuration information. Google requires the use of unique user IDs, strong passwords, two factor authentication and
carefully monitored access lists to minimise the potential for unauthorised account use. The granting or modification of
access rights is based on: the authorised personnel's job responsibilities; job duty requirements necessary to perform
authorised tasks; and a need to know basis. The granting or modification of access rights must also be in accordance with
Google's internal data access policies and training. Approvals are managed by workflow tools that maintain audit records of
all changes. Access to systems is logged to create an audit trail for accountability. Where passwords are employed for
authentication (e.g. login to workstations), password policies that follow at least industry standard practices are
implemented. These standards include restrictions on password reuse and sufficient password strength.

3. Data
(a) Data Storage, Isolation & Authentication.

Google stores data in a multi-tenant environment on Google-owned servers. Data, the Processor Services database and file
system architecture are replicated between multiple geographically dispersed data centres. Google logically isolates each
customer's data. A central authentication system is used across all Processor Services to increase uniform security of data.

(b) Decommissioned Disks and Disk Destruction Guidelines.

Certain disks containing data may experience performance issues, errors or hardware failure that lead them to be
decommissioned (“Decommissioned Disk”). Every Decommissioned Disk is subject to a series of data destruction processes
(the “Data Destruction Guidelines”) before leaving Google's premises either for reuse or destruction. Decommissioned Disks
are erased in a multi-step process and verified complete by at least two independent validators. The erase results are logged
by the Decommissioned Disk’s serial number for tracking. Finally, the erased Decommissioned Disk is released to inventory

https:/Awww.youtube.com/t/terms_dataprocessing 718
Case 5:19-cv-05422-SVK Document. 1-3 Filed 08/28/19 Page 14 of 14

8/27/2019 g Terms - YouTube
for reuse and redeployment. If, due to hardware failure, the Decommissioned Disk cannot be erased, it is securely stored until
it can be destroyed. Each facility is audited regularly to monitor compliance with the Data Destruction Guidelines.

4. Personnel Security

Google personnel are required to conduct themselves in a manner consistent with the company’s guidelines regarding
confidentiality, business ethics, appropriate usage, and professional standards. Google conducts reasonably appropriate
backgrounds checks to the extent legally permissible and in accordance with applicable local labor law and statutory
regulations.

Personnel are required to execute a confidentiality agreement and must acknowledge receipt of, and compliance with,
Google's confidentiality and privacy policies. Personnel are provided with security training. Personnel handling Customer
Personal Data are required to complete additional requirements appropriate to their role. Google's personnel will not process
Customer Personal Data without authorisation.

5. Subprocessor Security

Before onboarding Subprocessors, Google conducts an audit of the security and privacy practices of Subprocessors to
ensure Subprocessors provide a level of security and privacy appropriate to their access to data and the scope of the services
they are engaged to provide. Once Google has assessed the risks presented by the Subprocessor then, subject always to the
requirements set out in Section 11.3 (Requirements for Subprocessor Engagement), the Subprocessor is required to enter
into appropriate security, confidentiality and privacy contract terms.

Language: English ¥ Location: United States ~ Restricted Mode: Off History Help

About Press Copyright Creators Advertise Developers

Terms Privacy Policy&Safety Send feedback Test new features

https://www.youtube.com/t/terms_dataprocessing 8/8
